Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 02/03/21.
3.	Claims 45-47, 49-58, 60 & 62-64 are under examination.
4.	Claims 45, 50, 60 & 62-64 are amended.
5.	Claims 1-44, 48, 59 & 61 are cancelled.


Response to Arguments
6.	Applicant arguments filed on 02/03/21, with respect to claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE et al., in view of Zhao, have been fully considered since the applicant’s incorporated the indicated allowable subject matter into all the independent claims.  These rejections have been withdrawn. 
7.	Applicant amendment on 02/03/21, with respect to specification objection, have been fully considered.  These specification objection has been withdrawn. 


Allowable Subject Matter
8.	Claims 45-47, 49-58, 60 & 62-64 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Liu et al. 2020/0374744 A1 (See FIGs. 3-4, Para. 0003 & 0015).
B.	Belleschi et al. 2020/0367093 A1 (See Para. abstract & 0007).
C.	Lee et al. 2017/0019812 A1 (See FIG. 15 & Para. 0007-0009).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469